IN THE SUPREME COURT OF TEXAS

                                 No. 07-0195

                   IN RE  GENERAL ELECTRIC COMPANY, ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed March 14, 2007,  is
granted.   All trial court  proceedings  in  Cause  No.  2006-22116,  styled
Austin Richards and Gwendolyn Richards v.  CBS  Corporation,  f/k/a  Viacom,
Inc., successor by merger to CBS Corporation,  f/k/a  Westinghouse  Electric
Corporation, in the 11th District Court of Harris County, Texas, are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.


            Done at the City of Austin, this March 20, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk